     Case 2:17-cv-02908-RFB-EJY Document 62 Filed 05/11/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    STEVEN DANIEL ORR,                             Case No. 2:17-cv-02908-RFB-EJY
12                      Petitioner,                  ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Respondents having filed a motion for extension of time (third request) (ECF No. 61), and

18   good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' motion for extension of time (third

20   request) (ECF No. 61) is GRANTED. Respondents will have up to and including June 10, 2020,

21   to file an answer to the second amended petition (ECF No. 51).

22          DATED: May 11, 2020.
23                                                       ____________________________________
                                                         RICHARD F. BOULWARE, II
24                                                       UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                     1
